Citation Nr: 1041517	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-26 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of post Bankart surgery of the right shoulder, on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for a 
cervical segment of the spine disability, on appeal from an 
initial grant of service connection.

3.  Entitlement to a compensable evaluation for gastroesophageal 
reflux disease (GERD), on appeal from an initial grant of service 
connection.

4.  Entitlement to service connection for plantar fasciitis of 
the left foot.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for the residuals of 
traumatic brain injury (TBI).

8.  Entitlement to service connection for numbness, paresthesias, 
and nerve damage of the right upper extremity, to include as 
being secondary to the appellant's service-connected cervical 
segment of the spine strain.

9.  Entitlement to service connection for a disability of the 
right femur to include pain.

10.  Entitlement to service connection for spina bifida of the 
thoracolumbar segments of the spine, to include as being 
secondary to the appellant's service-connected strains of the 
thoracolumbar and cervical segments of the spine.

11.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability due to the 
appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	[redacted], Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the United States Navy 
from September 1998 to July 2007.  He served with the US Marine 
Corps as a Navy corpsman and has combat service in Iraq and 
Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 2007 and January 2009 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In May 2010, the appellant presented 
testimony before the undersigned Veterans Law Judge (VLJ) at the 
RO.  A transcript of that hearing was placed in the claims file 
and was considered in appellate review.

In the documents submitted by the appellant, he has asserted that 
his ability to work has been severely impacted by his service-
connected disabilities and disorders.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that 
entitlement to a total disability evaluation based on individual 
unemployability due to a service member's service-connected 
disability(ies) (TDIU) should be considered when it is part of 
the underlying determination of the appropriate rating to be 
assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per 
curium).  As the matter of a TDIU has been raised in this case, 
the Board finds that its jurisdiction in this matter has been 
triggered and the issue must be REMANDED so that further action 
on the part of the RO may occur.

Except for the issues involving tinnitus and bilateral hearing 
loss, the remaining issues are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical treatment records do not show treatment 
or complaints involving hearing loss.

2.  VA audiological test results do not show puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies at 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test at less than 94 percent in the 
right or left ear.

3.  The evidence is in equipoise as to whether tinnitus began in 
service.


CONCLUSIONS OF LAW

1.  The appellant does not have a right or left ear hearing loss 
disability for VA benefit purposes and service connection for a 
bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.385 (2010).

2.  Resolving reasonable doubt in the appellant's favor, tinnitus 
was incurred in or the result of the appellant's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the Board claiming that he now 
suffers from hearing loss of both ears and tinnitus.  He 
attributes both conditions to his military service and asks that 
the Board find in his favor, and grant service connection.  Under 
38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. 
§ 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in- service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

I.  Bilateral Hearing Loss

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The RO sent the 
appellant a letter dated in January 2008 which explained the 
types of information and evidence that would substantiate the 
claim, the evidence that VA would seek to provide and the 
information and evidence which the appellant was to provide.  The 
letter also provided information concerning the assignment of 
ratings and effective dates.  Accordingly, the notice 
requirements of the VCAA have been satisfied.  

The appellant submitted medical evidence directly to VA.  The RO 
then provided him with a VA examination thus satisfying the duty 
to assist requirements.  That VA audiological examination was 
accomplished in September 2008 and those results have been 
included in the claims folder for review.  The report involved a 
review of the claims folder, the appellant's available medical 
treatment records, and the results of actual testing of the 
appellant's hearing.  Therefore, the Board finds that this report 
is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the duty 
to obtain the requisite medical information necessary to make a 
decision on the appellant's claim.

Although the appellant has not asserted that the VA examination 
inadequately reflected the appellant's hearing loss, the Board 
would add the following.  In Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007), the Court held that audiometric testing in 
sound controlled rooms are adequate testing grounds for rating 
purposes.  As such, the Board finds that the September 2008 VA 
examination is adequate for rating purposes.  The examiner noted 
that the appellant did not experience hearing difficulty in 
either ear at any hertz level.  The appellant has offered no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results; nor has he 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in use 
by the general medical community.  Thus, no additional action in 
this regard is warranted.  See Martinak, supra. (noting that even 
if an audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice caused 
by a deficiency in the examination.)

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity and 
during that hearing, the appellant explained why he felt he now 
was suffering from some hearing loss.  Moreover, the appellant 
was given notice that the VA would help his obtain evidence but 
that it was appellant's obligation to inform the VA of that 
evidence.  During the course of this appeal, the appellant has 
proffered documents and statements in support of his claim.  It 
seems clear that the VA has given the appellant every opportunity 
to express his contentions and arguments with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory threshold 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2010).

Even though disabling hearing loss may not be demonstrated at 
separation, an appellant may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the appellant's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The appellant has come before the VA asking that service 
connection be granted for bilateral hearing loss.  In conjunction 
with his claim for benefits, the appellant underwent a VA 
audiological examination in September 2008.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
0
0
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear and of 96 percent in the right ear.  The 
examiner noted that the appellant had normal hearing bilaterally.  
The average puretone thresholds were 10 decibels in the right ear 
and 13 decibels in the left ear.

The Board finds that the VA examination was adequate as testing 
was done that provided information concerning the appellant's 
speech recognition scores and as audiological testing was done 
from 500 Hz. to 4000 Hz.  The Board next finds that the appellant 
has not been diagnosed by a private or other government doctor as 
having hearing loss at the pure tone thresholds used by VA to 
determine hearing loss.  In other words, he does not have 
evidence of current, sensorineural hearing loss via audiogram.  
That is, per 38 C.F.R. § 3.385 (2010), the appellant has not been 
measured to have impaired hearing because the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is not 40 decibels or greater; or the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are not 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are not less than 94 percent.  
Thus, as the appellant has not demonstrated a current diagnosis 
of hearing loss conforming to the requirements of 38 C.F.R. § 
3.385 (2010), service connection must be denied.

While the appellant may still believe that he has a hearing 
deficiency, he has not proffered audiological measurements that 
would indicate that his hearing loss meets the minimum VA 
requirements.  Moreover, the appellant is not shown to have the 
requisite medical expertise to provide his own objective clinical 
opinion that he now suffers from a hearing loss of both ears that 
meets the minimum VA requirements.
 
Despite the appellant's contentions, medical evidence showing 
that he now suffers from bilateral hearing loss to the level 
required for VA benefits purposes that was caused by or related 
to his service has not been presented.  As the appellant's 
purported hearing loss failed to meet the requirements under 38 
C.F.R. § 3.385 (2010), the Board must deny the claim.  


II.  Tinnitus

As discussed above, the Board finds that the Agency of Original 
Jurisdiction (AOJ) has satisfied the duties to notify and assist, 
as required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue involving tinnitus now on 
appeal given the favorable nature of the Board's decision.

The appellant has written that he has suffered from ringing of 
the ears, tinnitus, since service and he believes the condition 
to be due to loud noise exposure he experienced while in Bagdad 
and Afghanistan.  The service medical treatment records do not 
show the appellant complaining about ringing in his ears either 
during service or upon completion of his enlistment.  
Nevertheless, the service records do support that the appellant 
was more likely than not exposed to hazardous noise produced by 
explosions; more specifically, a bomb/explosion that occurred in 
July 2006.

In conjunction with his claim for benefits, the appellant 
underwent a VA audiological examination in September 2008.  At 
that examination, the appellant stated that he had been suffering 
from tinnitus and that it began in 2006 while he was in a war-
zone.  Upon the conclusion of the examination, the examiner 
confirmed the diagnosis of tinnitus but that same examiner failed 
to provide an etiological opinion concerning the diagnosed 
condition.  

In sum, the probative evidence is as follows.  The appellant 
experienced acoustic trauma in service.  The appellant has been 
diagnosed with tinnitus although a VA examiner has not provided 
an opinion or hypothesis as to the cause of the condition.  
Lastly, the appellant has described the symptoms he experienced 
in service and has indicated that he has suffered from these same 
symptoms since being discharged.  

In determining whether evidence submitted by the appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's limited 
statements that he has proffered during the course of this appeal 
have not been contradictory.  Moreover, they have been consistent 
with the exigencies of active duty service and more specifically 
with the duties performed by the appellant while he was serving 
in Iraq and Afghanistan.  It is further noted that since the 
appellant filed his claim, his recitation of the assertions made 
has remained consistent and not at odds with other statements 
made by the appellant.  Thus, the Board finds that the 
appellant's written evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145 155-156 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has further clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Information in the service records supports the appellant's 
contentions that he was exposed to combat noises and explosions 
via the awarding of two Combat Action Ribbons.  Moreover, his 
assertions concerning his noise exposure are consistent with 
service.  The Board further believes that the consistent written 
and spoken statements and as such, the statements are competent 
to show in-service occurrence because the condition itself 
(ringing in the ears) is capable of lay observation.  Again, see 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting 
view lay person is not competent to provide testimony regarding 
nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007) (holding that medical evidence is not always required to 
establish the elements of in-service incurrence and nexus); 
Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons 
are competent to report objective signs of illness in Persian 
Gulf War illness cases).

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see 
also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court pointed out 
in Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  In view 
of the foregoing, the Board finds that the evidence is, at least, 
in equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the appellant's tinnitus is the 
result of noise exposure he endured while he was on active duty.  
Therefore, entitlement to service connection for tinnitus is 
granted.


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.

2.  Entitlement to service connection for tinnitus is granted.  


REMAND

The remaining issues on appeal involve entitlement to increased 
evaluations for a right shoulder disability, a neck disorder, and 
a gastroesophageal condition.  The appellant has also requested 
that service connection be granted for disabilities involving the 
spine, the right femur, the right upper extremity, and the left 
foot.  He has also said that he suffers from the residuals of 
TBI, and that his ability to obtain employment has been affected 
by his service-connected disabilities.  

As noted above, the appellant provided testimony before the 
undersigned Veterans Law Judge in May 2010.  During that hearing, 
the appellant, along with his accredited representative, averred 
that since last being seen by VA medical personnel, his service-
connected disabilities had become more severe.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2010).  Where a claimant asserts that the 
disability in question has increased in severity since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board therefore finds that comprehensive VA examinations are 
necessary to address the current severity levels of the 
appellant's disabilities.

With respect to the issues involving service connection, the 
Board believes that additional medical evidence must also be 
obtained prior to the issuance of a decision on the merits of the 
appellant's claim.  VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010).  The record reflects that a VA examiner has not 
commented on the assertions earnestly made by the appellant; 
i.e., that he now has conditions of the left foot, spine, upper 
extremity, and right femur that are the result of or may be 
related to the appellant's service or a service-connected 
disability.  A VA examiner has also not addressed the statements 
made by the appellant who might be considered a medical expert 
based upon his previous duties as a military corpsman.  Thorough 
and contemporaneous medical examinations that take into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should therefore be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding the Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims).  Based upon the evidentiary record in the 
instant case and in light of the applicable provisions of the 
VCAA, it is the Board's opinion that such examinations should be 
afforded the appellant before the Board issues a determination on 
the merits of his claims.  

The appellant has asserted, in his written statements presented 
in conjunction with his appeal, that he is unable to work due to 
his service-connected disabilities.  In other words, he has asked 
that a total disability evaluation based on individual 
unemployability due to his service-connected disabilities (TDIU) 
be assigned.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of a claim for a higher 
rating when such claim is raised by the record or asserted by the 
appellant.  The Court further held that when evidence of 
unemployability is submitted at the same time that the appellant 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In light of 
Rice, the Board concludes that VA must assess the impact of the 
appellant's service-connected disabilities on his employability.

Additionally, since the claims file is being returned, it should 
be updated to include relevant treatment records compiled since 
January 2008.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Hence, to ensure that the 
VA has met its duty to assist the appellant in developing the 
facts pertinent to his claim, in accordance with the VCAA, and to 
ensure full compliance with due process requirements, this case 
must be REMANDED to the RO/AMC for the further development of 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159 (2010) 
are fully complied with and satisfied as to 
all of the issues remaining now on appeal.  
The claims folder must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should contact the appellant 
and ask that he identify all additional 
medical treatment providers since January 
2008 for the disorders currently on appeal, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If any records are unavailable, 
the AMC/RO should inform the appellant of 
the nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010). 

3.  The RO/AMC should schedule the 
appellant for a VA examination, by an 
appropriate specialist, to determine 
whether the appellant now suffers from the 
residuals of a traumatic brain injury 
(TBI), and if so, what the specific 
residuals are.  The claims folder and this 
remand are to be made available to the 
physician before the examination, and the 
physician is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests and studies should be 
conducted in order to render the diagnoses 
of the claimed disability(ies).  Following 
an examination of the appellant and a 
review of his medical records and history, 
the physician is asked to express an 
opinion concerning whether the appellant 
now suffers from traumatic brain injury, 
and, if so, the symptoms and manifestations 
produced by the disorder.  The physician 
should comment also on the etiology of the 
claimed disorder.  The physician is further 
asked to state whether the appellant 
suffers from any additional residual 
disabilities that may be attributed to TBI.

If these matters cannot be medically 
determined without resort to mere 
conjuncture or speculation, this should be 
commented on by the physician in the 
respective report.  The physician must 
provide a comprehensive report including 
rationales for all opinions and 
conclusions, citing the objective medical 
findings leading to the physician's 
conclusions.  The results proffered by the 
physician must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  The physician must 
specifically discuss assertions made by the 
appellant (who may be considered some type 
of medical expert based on his experience 
as a military combat corpsman).  It is 
requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

4.  The RO/AMC should afford the appellant 
an appropriate VA medical examination 
specifically to determine the extent and 
severity of the following disabilities:  a 
right shoulder disability and a disability 
of the cervical segment of the spine.  The 
claims folder should be made available and 
reviewed by the physician.  All indicated 
tests should be performed and all findings 
should be reported in detail.  A 
comprehensive clinical history should be 
obtained.  The examination report should 
include discussions of the appellant's 
documented medical history and assertions.  
It is requested that the physician identify 
what symptoms, if any, the appellant 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected disabilities.

For each disability, the physician should 
specifically comment on the manifestations 
and symptoms produced by the condition.  
Readings should be obtained concerning the 
appellant's range of motion (arm, shoulder, 
neck), and any limitation of function of 
the parts affected by limitation of motion.  
The physician should also be asked to 
include the normal ranges of affected body 
parts.  All ranges of motion should be 
reported in degrees, and the physician 
should be requested to report whether the 
affected body parts exhibit weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.  [DeLuca v. Brown, 8 
Vet. App. 202 (1995).]  The physician 
should also be asked to express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.  Finally, the 
physician should further provide comment on 
whether the appellant's service-connected 
disabilities of the shoulder and neck have 
aggravated any nonservice-connected 
condition in accordance with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The results proffered by the physician must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  If 
any matter cannot be medically determined 
without resort to mere conjuncture or 
speculation, this should be commented on by 
the physician in the report.  Finally, it 
is requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  The RO/AMC should also schedule the 
appellant for a VA gastrointestinal 
examination for the purpose of determining 
the extent and severity of his service-
connected gastroesophageal reflux disease 
(GERD).  The physician is to provide a 
detailed review of the appellant's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected GERD.  The 
physician should perform all studies deemed 
appropriate, and set forth all findings in 
detail in the examination report.  The 
RO/AMC should make the claims file 
available to the physician.  The physician 
must provide a complete rationale for any 
opinion offered in the examination report 
as to the nature and extent of severity of 
the appellant's disability.

After reviewing the available medical 
records and examining the appellant, the 
physician should render comments 
specifically addressing the following 
questions regarding the disability 
examined.

a.  The physician should provide an opinion 
as to the existence of any of the following 
conditions due to GERD:  pain, vomiting, 
weight loss (or other indications of 
malnutrition), hematemesis or melena with 
anemia, epigastric distress with dysphagia, 
regurgitation, pyrosis, substernal or arm 
or shoulder pain.  If weight loss is found, 
the physician should comment on whether the 
weight loss is minor or substantial.  If 
any pathology found is determined not to be 
related to GERD, that finding must be 
reported, and an explanation provided for 
each and every opinion offered.

b.  The physician should describe whether 
the appellant's health has been severely or 
considerably impaired as a result of the 
symptoms produced by GERD.  If any matter 
cannot be medically determined without 
resort to mere conjuncture or speculation, 
this should be commented on by the 
physician in the report.  Finally, it is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

6.  The RO/AMC should schedule the 
appellant for a podiatry examination.  The 
RO/AMC should request that the physician 
render diagnoses of all current foot 
disabilities of the left and right foot and 
provide a complete rational for all 
conclusions reached.  

The physician is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that the appellant 
now suffers from plantar fasciitis of the 
left foot, and if so, whether the medical 
information on file establishes that the 
plantar fasciitis began in service or, if 
preexisting, was made worse by active 
military service.  A complete rationale for 
this opinion must be set forth in the 
examination report.  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  It is 
requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

7.  The RO/AMC should then arrange for an 
appropriate VA examination by a physician 
in order to determine the nature, extent, 
onset and etiology of any found disability 
that could be classified as:  numbness, 
paresthesia, and nerve damage of the right 
upper extremity; spina bifida of the 
thoracolumbar segments of the spin; and, a 
disability of the right femur to include 
pain. The additional purpose of the 
examination is to discover whether the 
appellant's service-connected disabilities 
prevents him from obtaining and maintaining 
gainful employment.   The claims folder, 
including any documents obtained as a 
result of this Remand, and a copy of this 
REMAND should be made available to the 
physician for review in conjunction with 
the examination.  The physician must 
specifically indicate whether the appellant 
suffers from separate and distinct 
disabilities that may be classified as:  
numbness, paresthesia, and nerve damage of 
the right upper extremity; spina bifida of 
the thoracolumbar segments of the spine; 
and, a disability of the right femur to 
include pain.  Moreover, the physician 
should opine whether any of the found 
disabilities had its onset or is in any way 
associated with or the result of the 
appellant's active military service, or 
whether any of the disabilities found is 
related or secondary to a service-connected 
disability.  It would be helpful if the 
physician would use the following language, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The physician must also discuss the effect, 
if any, of the appellant's service-
connected disabilities and disorders on his 
social and industrial capacity, as opposed 
to any nonservice-connected physical and/or 
psychiatric disorder(s), if any.    The 
physician must provide a comprehensive 
report including complete rationale for all 
conclusions reached.


8.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the appropriate report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2010); see also Stegall v. West, 11 
Vet. App. 268 (1998).

9.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's chosen 
representative should be provided a 
supplemental statement of the case (SSOC).  
The supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
RO/AMC is reminded that in making a 
determination as to whether a TDIU may be 
granted based on extraschedular 
considerations that the RO/AMC must fully 
discuss why, or why not, it is sending the 
claim to the Director, VA Compensation and 
Pension.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


